DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions

Applicant’s election without traverse of claims 1-5, 10-15 & 17-22 in the reply filed on 09/17/2021 is acknowledged. Claims 6-9 & 16 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-5, 10-15 & 17-22 are rejected under 35 U.S.C. 102(a) (1) as being anticipated by Cha et al. (US 2017/0288093 A1).

Regarding claim 1, Cha discloses,

    PNG
    media_image1.png
    780
    847
    media_image1.png
    Greyscale


A light emitting device (Fig. 4) comprising: 
 a first light emitting part (30, para [0038]), a second light emitting part (20), and a third light emitting part (10) disposed one over another, each of the first, second, and third light emitting parts including a 4first-type semiconductor layer (30a,20a,10a, para [0038]), an active layer (30b,20b,10b), and a second-type semiconductor layer (30c,20c,10c);

 and 10a second conductive pattern (12 OR 12a, para [0046]) disposed on the third light emitting part (in bottom view of Fig. 4) and electrically 11coupled with the first conductive pattern (22) , 12wherein the second conductive pattern (12 OR 12a) at least partially overlaps with the second portion 13of the first conductive pattern (22a) (in bottom view of Fig. 4).

Regarding claim 2, Cha discloses the light emitting device of claim 1 and further disclose, wherein 2the second light emitting part includes a via hole (including via hole V1b &  inherent hole of of 22 ) passing through at least a portion of the 3second light emitting part (20a) and at least partially filled with an insulating material (B1b filled with 27);
and the first portion of the first conductive pattern is formed along the via hole (22b formed along the via hole as defined). 

  Regarding claim 3, Cha discloses the light emitting device of claim 1 and further disclose, wherein the third light emitting part (10) includes a via hole (via hole V1a & inherent hole of 12)  passing through the third light emitting  part (passing through 10a) ;  
the second conductive pattern includes a first portion (12b) formed along the via hole of the 5third light emitting part, and a second portion (12a) extending from the first portion of the second 6conductive pattern onto one surface of the third light emitting part (in bottom view of Fig. 4, 12a disposed on 10); 

Regarding claim 4, Cha discloses the light emitting device of claim 1 and further disclose, wherein the first portion of the 2first conductive pattern (22b) and the first portion of the second conductive pattern (12b) have substantially 3the same width (as seen from Fig. 4).

Regarding claim 5, Cha discloses the light emitting device of claim 1 and further disclose, and further disclose, further comprising a pad (electric pad NO, para [0063]) 2electrically coupled with the second portion of the second conductive pattern (12a).

  Regarding claim 10, Cha discloses the light emitting device of claim 1 and further disclose, wherein:  2the first portion of the first conductive pattern (22b) is electrically coupled with the first-type 3semiconductor layer (30a) of the first light emitting part, and the second portion of the first conductive 4pattern (22a) is electrically coupled with the first-type semiconductor layer (20a) of the second light emitting spart on the one surface (bottom surface of 20a) of the second light emitting part; 
and  6the second conductive pattern (12) includes a first portion (12b)  electrically coupled with the second 7portion of the first conductive pattern (22b), and a second portion (12a)extending from the first portion of 8the second conductive pattern (12b)  and electrically coupled with the first-type semiconductor layer (10a) of 9the third light emitting part.

Regarding claim 11, Cha discloses the light emitting device of claim 1 and further disclose, wherein: the first portion of the first conductive pattern (22b) is electrically coupled with the second-type semiconductor layer (30c) of the first light emitting part;


Regarding claim 12, Cha discloses the light emitting device of claim 1 and further disclose, wherein:  2the first portion of the first conductive pattern (22b) is electrically coupled with the second-type 3semiconductor layer of the second light emitting part (20c); 
and  4the second conductive pattern (12) includes a first portion (12b) electrically coupled with the second 5portion of the first conductive pattern (30c), and a second portion (12a) extending from the first portion of 6the second conductive pattern (12b) to one surface of the third light emitting part (bottom surface of 10a/10).  

Regarding claim 13, Cha discloses the light emitting device of claim 1 and further disclose, further comprising a third 2conductive pattern (third conductive pattern including 12b & NO while considering second conducting pattern as 12a, see claim 1 rejection) electrically coupled with the second-type semiconductor layer of the third 3light emitting part (10c).

Regarding claim 14, Cha discloses the light emitting device of claim 13 and further disclose, 1wherein: 2the third light emitting part (10) includes a via hole (including via hole V1a & inherent hole of 12) passing through at least a portion of the 3third light emitting part (10a); 
and 4the third conductive pattern (12b & NO) includes a first portion (12b) disposed along the via hole (along inherent hole of 12b), and a ssecond portion (NO) extending from the first portion of the third conductive pattern (12b) onto one surface of the third light emitting part (interpreting “onto” as “to a 

Regarding claim 15, Cha discloses the light emitting device of claim 14 and further disclose, further comprising a pad (P1, para [0063]) electrically coupled with the second portion of the third conductive pattern (P1 is electrically coupled with NO via 13, 10 & 12).

Regarding claim 17, Cha discloses the light emitting device of claim 1 and further disclose, 1wherein each of the first , second, 2and third light emitting parts has an inclined outer sidewall (see bottom of 30a, 20a and 10a has inclined outer sidewall).  

Regarding claim 18, Cha discloses the light emitting device of claim 1 and further disclose, further comprising an insulating 2layer (27, para [0057]) disposed between the first portion of the first conductive pattern (22b) and a side surface of the 3second light emitting part (top side surface of 20a).  
1 
Regarding claim 19, Cha discloses the light emitting device of claim 18 and further disclose, wherein the insulating layer (27) 2extends to an outer sidewall of the second light emitting part (top sidewall of 20a).

Regarding claim 20, Cha discloses the light emitting device of claim 1 and further disclose, further comprising:  a first adhesion part (36 & 27) bonding the first and second light emitting parts; 
and a second adhesion part (26 & 17) bonding the second and third light emitting parts (via 26), wherein:  5the first adhesion part (36 & 27) extends to an outer sidewall of the first light emitting part (bottom sidewall of 30c); 
and 6the second adhesion part (26 & 17) extends to an outer sidewall of the second light emitting part (bottom sidewall of 20c).  

Regarding claim 21, Cha discloses the light emitting device of claim 20 and further disclose, further comprising an 2insulating layer (26) extending to an outer sidewall of the first portion of the first conductive pattern (sidewall of 22b) 3and an outer sidewall of the second light emitting part (bottom sidewall of 20c), 4wherein the insulating layer (26) is disposed between the second light emitting part (20) and the ssecond adhesion part (17).

Regarding claim 22, Cha discloses the light emitting device of claim 20 and further disclose, wherein:  2each of the first and second light emitting parts has an inclined outer sidewall (inclined bottom sidewall of 30a and 20a); 
3the first adhesion part (36 & 27) has a width that increases from the first light emitting part toward 4the second light emitting part (width of 36 at region ME3 increases from bottom surface of 30a towards second light emitting part  20 in downward direction); 
and the second adhesion part (17) has a width that increases from the second light emitting part toward the third light emitting part (width of 26 at region ME2 increases from bottom surface of 20a towards third light emitting part 10 in downward direction).

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KHATIB A RAHMAN whose telephone number is (571)270-0494.  The examiner can normally be reached on MON-FRI 8:00 am- 5:00 pm (Arizona Time Zone).

If attempts to reach the examiner by 9telephone are unsuccessful, the examiner’s supervisor, SUE PURVIS can be reached on (517)272-123610. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/K.A.R/Examiner, Art Unit 2813        

/SHAHED AHMED/Primary Examiner, Art Unit 2813